UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-09848 ALMOST FAMILY, INC. (Exact name of Registrant as specified in its charter) Delaware 06-1153720 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 9510 Ormsby Station Road, Suite 300, Louisville, Kentucky 40223 (Address of principal executive offices) (502) 891-1000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No ¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer¨ Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class of Common Stock$0.10 par value Shares outstanding at October 27, 20109,240,903 ALMOST FAMILY, INC. AND SUBSIDIARIES FORM 10-Q INDEX PART I.- FINANCIAL INFORMATION Item 1. Financial Statements.Consolidated Financial Statements and Supplementary Data (unaudited except December 31, 2009 Consolidated Balance Sheet) 3 Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 3 Consolidated Statements of Income for the Three Months Ended September 30, 2010 and September 30, 2009 4 Consolidated Statements of Income for the Nine months Ended September 30, 2010 and September 30, 2009 5 Consolidated Statements of Cash Flows for the Nine months Ended September 30, 2010 and September 30,2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II. - OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. (Removed and Reserved) 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) September 30, 2010 ASSETS (UNAUDITED) December 31, 2009 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - capital leases and notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Capital lease obligations - 40 Notes payable Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,251 and 9,151 issued and outstanding Treasury stock, at cost, 2 and 0 shares ) - Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ See accompanying Notes to Consolidated Financial Statements. 3 Table of Contents ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended September 30, Net service revenues $ $ Cost of service revenues (excluding depreciation and amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) ) Income from continuing operations before income taxes Income tax expense ) ) Net income from continuing operations Discontinued operations, net of tax benefits of $8 and $18 ) ) Net income $ $ Per share amounts-basic: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - - Net income $ $ Per share amounts-diluted: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - - Net income $ $ See accompanying Notes to Consolidated Financial Statements. 4 Table of Contents ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Nine Months Ended September 30, Net service revenues $ $ Cost of service revenues (excluding depreciation and amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) ) Income from continuing operations before income taxes Income tax expense ) ) Net income from continuing operations Discontinued operations, net of tax benefits of $27 and $52 ) ) Net income $ $ Per share amounts-basic: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - - Net income $ $ Per share amounts-diluted: Average shares outstanding Income from continued operations $ $ Loss from discontinued operations - - Net income $ $ See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Loss from discontinued operations ) ) Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Gain from sale of asset (2 ) - Deferred income taxes ) Change in certain net assets and liabilities, net of the effects of acquisitions: (Increase) decrease in: Accounts receivable ) ) Prepaid expenses and other current assets ) 46 Other assets 11 ) Increase (decrease) in: Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Cash proceeds from sale of asset 13 - Acquisitions, net of cash acquired ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net revolving credit facility repayments - ) Proceeds from exercise of stock options 84 Purchase of common stock in connection with exercise of stock options ) (6
